 


110 HR 4069 IH: For the relief of Rrustem Neza.
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS 1st Session 
H. R. 4069 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Gohmert introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
For the relief of Rrustem Neza. 
 
 
1.Authorization to remain temporarily in the United States for Rrustem Neza 
(a)In generalThe Secretary of Homeland Security shall refrain from removing or deporting Rrustem Neza from the United States, and shall permit him to remain temporarily in the United States, notwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act. 
(b)Application to previously known groundsThe stay of removal or deportation under subsection (a) shall apply only to a ground for removal, deportation, or denial of admission that is reflected in the records of the Department of Homeland Security, or the Visa Office of the Department of State, on the date of the enactment of this Act. 
(c)Duration of StayThe stay of removal or deportation under subsection (a) shall be effective during the period beginning on the date of the enactment of this Act and ending on the date that is 30 days after a final decision is rendered on the application described in subsection (d)(4), including all administrative and judicial review authorized by law, if such an application is filed during the application period described in subsection (d)(5). If no such application is timely filed, the effective period of such stay of removal or deportation shall end 30 days after the end of such application period. 
(d)Relief 
(1)Reopening of proceedingsThe Board of Immigration Appeals shall reopen proceedings pursuant to section 240 of the Immigration and Nationality Act against Rrustem Neza based on ineffective assistance of counsel upon a motion filed by Rrustem Neza not later than 6 months after the date of the enactment of this Act. 
(2)Rescission of outstanding order of removalThe Board of Immigration Appeals shall rescind any order of removal, or any finding of inadmissibility or deportability, that was entered against Rrustem Neza by reason of a ground described in subsection (b) before the date of the enactment of this Act. 
(3)Opportunity to present claimsThe Board of Immigration Appeals shall ensure that Rrustem Neza is provided the opportunity described in paragraph (4). 
(4)Presentation of claimsRrustem Neza shall be provided a full opportunity after the date of the enactment of this Act to apply to an immigration judge for asylum, withholding of removal, or relief under the United Nations Convention Against Torture. Rrustem Neza shall have all rights to administrative and judicial review of any decision of the immigration judge authorized by law. 
(5)Application periodThe immigration judge shall establish a reasonable application period within which Rrustem Neza may apply for relief pursuant to paragraph (4). 
 
